         Case 3:20-cr-00290-YY      Document 17      Filed 05/18/21    Page 1 of 2




Michelle Sweet, OSB No. 060015
Assistant Federal Public Defender
101 S.W. Main, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: michelle_sweet@fd.org

Attorney for Defendant




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00290-YY

                      Plaintiff,               UNOPPOSED MOTION TO
                                               CONTINUE SENTENCING DATE
        vs.

 LILLITH ETIENNE GRIN,

                      Defendant.



       The defendant, Lillith Grin, through counsel, Michelle Sweet, moves the Court to

enter an Order continuing the sentencing hearing in the above-captioned case for

approximately 60 days (i.e., until September 6, 2021). Sentencing is currently scheduled

for July 7, 2021. This motion constitutes Ms. Grin’s first request to continue her sentencing




Page 1 - UNOPPOSED MOTION TO CONTINUE SENTENCING DATE
         Case 3:20-cr-00290-YY       Document 17    Filed 05/18/21   Page 2 of 2




hearing. The government, through Assistant U.S. Attorney Paul T. Maloney, does not

oppose the motion.

       At present, a presentence report has been ordered in this case. Based on the plea

agreement in this case, this case may not continue to sentencing. In order to avoid the

probation office having to prepare a presentence report which may be unnecessary, a

continuance is necessary in order to avoid the rapidly upcoming deadlines associated

with the presentence report.

       Ms. Grin respectfully requests that the Court continue her current sentencing date

for 60 days (i.e., until September 6, 2021).

       Respectfully submitted this 18th day of May, 2021.

                                           /s/ Michelle Sweet
                                           Michelle Sweet
                                           Attorney for Defendant




Page 2 - UNOPPOSED MOTION TO CONTINUE SENTENCING DATE
